840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Monte McCONNICO, Petitioner-Appellant,v.George HENDERSON, Respondent-Appellee.
No. 87-1509.
United States Court of Appeals, Sixth Circuit.
Feb. 18, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed this action for federal habeas corpus relief under 28 U.S.C. Sec. 2254 attacking the constitutionality of a 1984 conviction for receiving and concealing stolen property valued over one hundred (100) dollars.  The district court declined to issue the writ sought and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we affirm for the reasons set forth in the memorandum opinion and order filed April 24, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation